DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2022 has been entered.

Applicant’s Response
In Applicant’s Response dated 08/09/2022, Applicant amended claims 1, 11 and 18; canceled Claims 14 and 15; and argued against the rejections previously set forth in the Office Action dated 06/09/2022. 

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 103. 
  
Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosterman et al. (US 2016/0239751) (hereinafter, Mosterman) in view of Zukerman et a. (US 2019/0205363) (hereinafter, Zukerman) and in further view of Kim et al. (US 2018/0276473) (hereinafter, Kim).

Regarding Claim 1, Mosterman teaches a method (See Mosterman’s Abstract), comprising: 
receiving, by a controller, data representing a user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); 
identifying a feature of the user drawing based on the data (Mosterman in par 0044 – 0047 and Fig. 2 – 3, teaches that after an input is received, the input may be preprocessed in order to identify the structures in the input and/or to identify the elements that make up the structures. At step 304, an edge detection algorithm may be carried out. The edge detection algorithm may identify, for example, lines in the image); 
comparing the feature of the user drawing to features of a plurality of digitized images (Mosterman in par 0032, further teaches that input 200 may contain two or more elements. Elements may represent features (e.g., predetermined shapes), strings of text, or other basic parts that represent valid building blocks that may be present in an input according to a formalism. Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image); and 
displaying a particular digitized image of the plurality of digitized images based on the comparison of the feature with the features of the plurality of digitized images and a context (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image. Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image).
However, Mosterman does not specifically disclose wherein the context includes a set of circumstances surrounding the creation of the user drawing,[…], in addition to the features of the user drawing.
Zukerman teaches a method that receive a digital image of a hand drawn web page layout from a client including shapes and/or symbols, and select a matching shape or symbol defined in a database, which is used to create a content component for a web page GUI, which a user accesses and edits (See Zukerman’s Abstract). 
Zukerman in par 0063 – 0064 and Fig(s). 3 – 4 further taches a possible visual layout created by the team members. The layout includes a header, image placeholders, title placeholders, text placeholders, product details (e.g., titles, images, and text, possibly for a product), banners (e.g., logos, ads), etc. In the example embodiment seen in FIG. 4, the users have, in a collaborative manner, composed/sketched an email design for an email campaign to be displayed in HTML. As seen in FIG. 3, in addition to fundamental symbols or shapes (features),  the user or design team may include and/or mark up additional content to be recognized (context) by the identification/recognition software instructions 220, 225 executed by client-side software 200 on client 120, and/or on server 110. Additional content may include: text descriptions or other text content; combinations of symbols, shapes, and/or text to be included as images; links; GUI controls; colors or color schemes to be reflected in the layout; industry keywords and/or logos, product images; etc.
Zukerman in par 0079 – 80, further teaches that the captured image may include keywords, a logo, an image (e.g., for a product), a color scheme and/or other data specific to a particular industry, organization, and/or product. In these embodiments, data storage 130 may store data associated with the industry, organization, and/or product 240 (e.g., associated images, stock text content, color schemes, previous layouts, etc.). For example, data storage 130 may store a collection of images categorized according to industry category/vertical (e.g., hammers or wrenches for a hardware or construction related industry), or may store instructions associating specific images (e.g., logos, product images), keywords, text, content, and/or color schemes with the specific industry, organization, and/or product. Image recognition software 225 and/or data storage 130 may include instructions to attempt to match a logo or product image, stock text (e.g., a company tagline, description, or contact info), a product description, a color scheme associated with the organization or product, industry images, icons, or standard text for the industry, company, and/or product referenced in the captured layout with the data in data storage 130. If a match is found, the software logic may attempt to insert the matched data as content into the appropriate components of the content layout. Thus, as the software modules identify specific keywords, logos, color schemes, and/or layouts, the software logic may recommend various stock images, text, logos, color schemes, and/or layouts to the user, to include in their customized personalized layout, or may automatically include this content within the identified layout components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zukerman with the teaching of Mosterman in order to consider the circumstances surrounding the creation of the user drawing in addition to the features of the user drawing in order to provide the user with an intended output as disclosed in Kim. The motivation for doing so would have been to provide a method that facilitate the creation of a digital image by analyzing hand drawn image features and additional content in order to effectively provide the user with an intended digital image, thus saving time and user resources (See Zukerman’s par 0021 – 0025). 
Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image.
However, Mosterman in view of Zukerman does not specifically disclose that the set of circumstances surrounding the creation of the user drawing, including a time context and a location context.
Kim in par 0149 – 0150 and Fig. 9, teaches that the processor 160 may display user interfaces corresponding to a plurality of objects in association with the objects, by displaying a user interface corresponding to each object at a periphery of ROI information of each object. The processor 160 may determine a user interface to be displayed, based on context information. For example, the context information may include a current time, a location of the electronic device 100, a user input history, or the like.
Kim in par 0151, further teaches that for example, in the case where the electronic device 100 is located in a department store and the processor 160 may display a user interface for searching for product information based on information about the fact that the electronic device 100 is placed at a department store.
Kim in par 0166, further teaches that the processor 160 may obtain an image in a scheme corresponding to one attribution information, which is determined based on context information, from among pieces of attribution information corresponding to the object. For example, the context information may include a user input history, a location of the electronic device 100, a current time, or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Kim with the teaching of Mosterman and Zukerman in order to consider the location context and the time context as disclosed in Kim. The motivation for doing so would have been to provide a method that correctly provide content to the user by using location and time context information (see Kim’s par 0166).

Regarding Claim 2, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving an input made using a touchscreen display (Mosterman in par 0030, further teaches that an input may be accessed or created. The input may include, for example, an image (e.g., a digital photograph or scanned image), audio data, gestural data, haptic data (e.g., information about how hard a user presses on an input device, or how much surface area the user's finger presents to a touch screen), interaction data (e.g., live data recorded from an interaction with a whiteboard), printouts, etc.).  

Regarding Claim 3, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches.
wherein receiving the data representing the user drawing includes receiving an image of the user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220). 

Regarding Claim 4, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving the data from a computing device (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220).  

Regarding Claim 5, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein identifying the feature of the user drawing includes identifying a line segment (Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box).

Regarding Claim 6, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein identifying the feature of the user drawing includes identifying a shape (Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box).

Regarding Claim 7, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein the plurality of digitized images is stored in an image library, and wherein the method includes selecting the image library from among a plurality of different image libraries (Mosterman in par 0013, teaches that a formalism may represent a way to organize or represent information. A formalism may define or describe a syntax for structuring the information and/or a valid alphabet for representing the information. Different formalisms may be identified by different notation styles. In some cases, formalisms may also be known as modalities or domains. Examples of formalisms include, but are not limited to, a table, a block diagram model, a statechart, a Unified Modeling Language (UML) diagram, a mathematical equation, a chemical structure, a chart, and/or, a plot. Mosterman in par 0034, further teaches that the elements may be organized into structures such as block diagram 218 and state diagram 220. A structure may be used to represent groups of related elements that are organized according to a common formalism type (e.g., time-based, event-based, state-based, dataflow-based). An input may include more than one structure, and different structures may be represented according to different formalism types. Thus, multiple formalism types may be present in an input. Mosterman in par 0070, further teaches that an input may contain structures from multiple different formalism types. Accordingly, different portions of the input may be analyzed separately to determine the multiple formalism types present. Furthermore, an output corresponding to the input may have multiple different formalism types, which may be embedded hierarchically and/or maintained separately from each other. Mosterman in Claim 1, further discloses access a library comprising entries for different formalism types, the formalism type included in the different formalism types).

Regarding Claim 8, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein the method includes displaying the particular digitized image responsive to a determination that the feature of the user drawing and a digitized feature of the particular digitized image exceed a similarity threshold (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image).

Regarding Claim 9, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving a plurality of inputs made using a touchscreen display (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); and 
wherein the method includes: 
identifying the feature of the user drawing based on the data while the plurality of inputs is being received; comparing the feature of the drawing to the features of the plurality of digitized images while the plurality of inputs is being received; and displaying the particular digitized image of the plurality of digitized images based on the comparison of the feature with the features of the plurality of digitized images while the plurality of inputs is being received (Mosterman in par 0039, further teaches that the input may contain information related to editing, navigation, and execution operations. For example, a particular input may cause the diagram to be processed and converted into a data structure. Another input may cause the processed diagram to be executed. Furthermore, results may be projected back onto the input drawing or converted drawing. Such results may include simulation output and/or animation information (such as indicating active states in a state transition diagram during execution). Still further, the input may indicate that a particular element may be copied elsewhere, deleted, converted into a different element, etc. During execution, input may be provided that pauses or resumes execution. Moreover, input may be provided that indicates where execution breakpoints (e.g., for debugging) should be set).  

Regarding Claim 10, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 1. Mosterman further teaches:
wherein receiving the data representing the user drawing includes receiving a plurality of inputs made using a touchscreen display (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); and 
wherein the method includes: 
identifying the feature of the user drawing based on the data after the plurality of inputs is received; comparing the feature of the drawing to the features of the plurality of digitized images after the plurality of inputs is received; and displaying the particular digitized image of the plurality of digitized images based on the comparison of the feature with the features of the plurality of digitized images after the plurality of inputs is received (Mosterman in par 0016 - 0017, teaches that after the appropriate formalism type is selected, the input may be processed to generate an output consistent with the formalism type. The output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively, or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B).

Regarding Claim 11, Mosterman teaches a non-transitory machine-readable medium comprising a processing resource in communication with a memory resource having instructions (See Mosterman’s par 0121 and Fig. 14, Processor 810 and memory 820), which when executed by the processing resource, cause the processing resource to: 
receive data representing a user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); 
identify a feature of the user drawing based on the data (Mosterman in par 0044 – 0047 and Fig. 2 – 3, teaches that after an input is received, the input may be preprocessed in order to identify the structures in the input and/or to identify the elements that make up the structures. At step 304, an edge detection algorithm may be carried out. The edge detection algorithm may identify, for example, lines in the image); 
compare the feature of the user drawing to features of a plurality of digitized images of a particular image library (Mosterman in par 0032, further teaches that input 200 may contain two or more elements. Elements may represent features (e.g., predetermined shapes), strings of text, or other basic parts that represent valid building blocks that may be present in an input according to a formalism. Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image); and 
provide a particular digitized image of the plurality of digitized images via a display based on the comparison of the feature with the features of the plurality of digitized images (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image. Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image).  
However, Mosterman does not specifically disclose, wherein the particular image library is selected based, at least in part, on a context in which the user drawing is made, and wherein the context includes a set of circumstances surrounding the creation of the user drawing,[…] in addition to the features of the user drawing.
Zukerman teaches a method that receive a digital image of a hand drawn web page layout from a client including shapes and/or symbols, and select a matching shape or symbol defined in a database, which is used to create a content component for a web page GUI, which a user accesses and edits (See Zukerman’s Abstract). 
Zukerman in par 0063 – 0064 and Fig(s). 3 – 4 further taches a possible visual layout created by the team members. The layout includes a header, image placeholders, title placeholders, text placeholders, product details (e.g., titles, images, and text, possibly for a product), banners (e.g., logos, ads), etc. In the example embodiment seen in FIG. 4, the users have, in a collaborative manner, composed/sketched an email design for an email campaign to be displayed in HTML. As seen in FIG. 3, in addition to fundamental symbols or shapes (features),  the user or design team may include and/or mark up additional content to be recognized (context) by the identification/recognition software instructions 220, 225 executed by client-side software 200 on client 120, and/or on server 110. Additional content may include: text descriptions or other text content; combinations of symbols, shapes, and/or text to be included as images; links; GUI controls; colors or color schemes to be reflected in the layout; industry keywords and/or logos, product images; etc.
Zukerman in par 0079 – 80, further teaches that the captured image may include keywords, a logo, an image (e.g., for a product), a color scheme and/or other data specific to a particular industry, organization, and/or product. In these embodiments, data storage 130 may store data associated with the industry, organization, and/or product 240 (e.g., associated images, stock text content, color schemes, previous layouts, etc.). For example, data storage 130 may store a collection of images categorized according to industry category/vertical (e.g., hammers or wrenches for a hardware or construction related industry), or may store instructions associating specific images (e.g., logos, product images), keywords, text, content, and/or color schemes with the specific industry, organization, and/or product. Image recognition software 225 and/or data storage 130 may include instructions to attempt to match a logo or product image, stock text (e.g., a company tagline, description, or contact info), a product description, a color scheme associated with the organization or product, industry images, icons, or standard text for the industry, company, and/or product referenced in the captured layout with the data in data storage 130. If a match is found, the software logic may attempt to insert the matched data as content into the appropriate components of the content layout. Thus, as the software modules identify specific keywords, logos, color schemes, and/or layouts, the software logic may recommend various stock images, text, logos, color schemes, and/or layouts to the user, to include in their customized personalized layout, or may automatically include this content within the identified layout components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zukerman with the teaching of Mosterman in order to consider the circumstances surrounding the creation of the user drawing in addition to the features of the user drawing in order to provide the user with an intended output as disclosed in Kim. The motivation for doing so would have been to provide a method that facilitate the creation of a digital image by analyzing hand drawn image features and additional content in order to effectively provide the user with an intended digital image, thus saving time and user resources (See Zukerman’s par 0021 – 0025). 
Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image.
However, Mosterman in view of Zukerman does not specifically disclose that the set of circumstances surrounding the creation of the user drawing, including a time context and a location context.
Kim in par 0149 – 0150 and Fig. 9, teaches that the processor 160 may display user interfaces corresponding to a plurality of objects in association with the objects, by displaying a user interface corresponding to each object at a periphery of ROI information of each object. The processor 160 may determine a user interface to be displayed, based on context information. For example, the context information may include a current time, a location of the electronic device 100, a user input history, or the like.
Kim in par 0151, further teaches that for example, in the case where the electronic device 100 is located in a department store and the processor 160 may display a user interface for searching for product information based on information about the fact that the electronic device 100 is placed at a department store.
Kim in par 0166, further teaches that the processor 160 may obtain an image in a scheme corresponding to one attribution information, which is determined based on context information, from among pieces of attribution information corresponding to the object. For example, the context information may include a user input history, a location of the electronic device 100, a current time, or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Kim with the teaching of Mosterman and Zukerman in order to consider the location context and the time context as disclosed in Kim. The motivation for doing so would have been to provide a method that correctly provide content to the user by using location and time context information (see Kim’s par 0166).

Regarding Claim 12, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 11. Mosterman further teaches:
including instructions to provide a plurality of image libraries, each including a different plurality of digitized images (Mosterman in par 0013, teaches that a formalism may represent a way to organize or represent information. A formalism may define or describe a syntax for structuring the information and/or a valid alphabet for representing the information. Different formalisms may be identified by different notation styles. In some cases, formalisms may also be known as modalities or domains. Examples of formalisms include, but are not limited to, a table, a block diagram model, a statechart, a Unified Modeling Language (UML) diagram, a mathematical equation, a chemical structure, a chart, and/or, a plot. Mosterman in par 0034, further teaches that the elements may be organized into structures such as block diagram 218 and state diagram 220. A structure may be used to represent groups of related elements that are organized according to a common formalism type (e.g., time-based, event-based, state-based, dataflow-based). An input may include more than one structure, and different structures may be represented according to different formalism types. Thus, multiple formalism types may be present in an input. Mosterman in par 0070, further teaches that an input may contain structures from multiple different formalism types. Accordingly, different portions of the input may be analyzed separately to determine the multiple formalism types present. Furthermore, an output corresponding to the input may have multiple different formalism types, which may be embedded hierarchically and/or maintained separately from each other).

Regarding Claim 13, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 12. Mosterman further teaches.
including instructions to receive a user selection of the particular image library from among the plurality of image libraries (Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image. Mosterman in Claim 1, further discloses access a library comprising entries for different formalism types; evaluating a likelihood that the first element and the second element coexist together in a formalism type from among the different formalism types in the library, and selecting, based on the evaluating, a selected formalism type that is consistent with a coexistence of the first element and the second element).

Regarding Claim 16, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 12. Mosterman further teaches:
including instructions to select the particular image library from among the plurality of image libraries based on a user occupation context (Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image. Mosterman in par 0072 – 0073 and Fig. 6A, depicts a block-diagram-specific technique implemented in Simulink modeling software. Using the model description embodied by the input, a system may generate an equivalent Simulink model that reflects the block locations, block sizes, block definitions/types, and appropriate connections between blocks as represented in the input. At step 610, a block and line detection algorithm may be run. The block and line detection algorithm may analyze the input image to identify rectangles (corresponding to blocks) and arrows (corresponding to lines) within the image. The algorithm may convert pixel coordinates of the rectangles and arrows into a position for the blocks and lines in a block diagram editor. Mosterman in par 0112, further teaches that a circuit designer may be provided with a handout showing an electrical circuit, and may scan the handout. The resulting scanned image may be provided to Simulink®, which may convert the image into a SimElectronics® model).

Regarding Claim 17, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 12. Mosterman further teaches:
Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image.
However, Mosterman does not specifically disclose including instructions to select the particular image library from among the plurality of image libraries based on a historical user drawing.  
Kim in par 0149 – 0150 and Fig. 9, teaches that the processor 160 may display ROI information 910 including a table lamp recognized in an image, ROI information 920 including a text in a photo frame, and ROI information 930 including a flowerpot, in the display 130. Referring to FIG. 9, the processor 160 may display a user interface 911 for searching for a similar image at a periphery of the ROI information 910 including the table lamp, may display a user interface 921 for extracting a text at a periphery of the ROI information 920 including the text in the photo frame, and a user interface 931 for searching for a similar image at a periphery of the ROI information 930 including the flowerpot. The processor 160 may display user interfaces corresponding to a plurality of objects in association with the objects, by displaying a user interface corresponding to each object at a periphery of ROI information of each object. The processor 160 may determine a user interface to be displayed, based on context information. For example, the context information may include a current time, a location of the electronic device 100, a user input history, or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Kim with the teaching of Mosterman and Zukerman in order to consider the history context as disclosed in Kim. The motivation for doing so would have been to provide a method that correctly provide content to the user by using user history information (see Kim’s par 0166).

Regarding Claim 18, Mosterman teaches an apparatus, comprising: 
a display (See Mosterman’s par 0127 and Fig. 14, visual display device 870); 
a memory device (See Mosterman’s par 0121 and Fig. 14, memory 820); 
a controller coupled to the memory device (See Mosterman’s par 0121 and Fig. 14, processor 810 and memory 820) configured to: 
receive data representing a user drawing (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220); 
identify a feature of the user drawing based on the data (Mosterman in par 0044 – 0047 and Fig. 2 – 3, teaches that after an input is received, the input may be preprocessed in order to identify the structures in the input and/or to identify the elements that make up the structures. At step 304, an edge detection algorithm may be carried out. The edge detection algorithm may identify, for example, lines in the image); and 
compare the feature of the user drawing to features of a plurality of digitized images (Mosterman in par 0032, further teaches that input 200 may contain two or more elements. Elements may represent features (e.g., predetermined shapes), strings of text, or other basic parts that represent valid building blocks that may be present in an input according to a formalism. Mosterman in par 0047 – 0048 and Fig. 3, further teaches that at step 306, the lines identified at step 304 may be used to determine the elements present in the image. For example, a database of predetermined valid features may be stored and compared to the lines of the image. If one of the predetermined valid features is found in the image, this may be flagged as a particular type of element in the image. For example, some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image); and 
wherein the display is configured to display a particular digitized image of the plurality of digitized images based on the comparison by the controller of the feature with the features of the plurality of digitized images (Mosterman in par 0016 – 0017, teaches that the output may include one or more computer-based representations of the input defined according to a program associated with the identified formalism type. Alternatively or in addition the input may be translated or transformed into another representation. An example of a process for converting an input of an unknown formalism type into an output is shown in Fig(s). 1A – 1B. Mosterman in par 0048, further teaches that some of the lines identified at step 304 may be connected into a box shape (e.g., substantially four lines connected at substantially ninety-degree angles). The database of predetermined valid features may include a shape corresponding to a box. If the elements in the image are normalized at step 302, the size of the box in the image may generally correspond to the size of the box in the database of predetermined valid features. If the box in the image corresponds to the box in the database (e.g., there is a similarity between the box in the input image and the reference box from the database that is more than a predetermined threshold amount), then the system may identify a box element in the input image. Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image).  
However, Mosterman does not specifically disclose determined based on a context in which the user drawing is made, wherein the context includes a set of circumstances surrounding the creation of the user drawing, […], in addition to the features of the user drawing.
Zukerman teaches a method that receive a digital image of a hand drawn web page layout from a client including shapes and/or symbols, and select a matching shape or symbol defined in a database, which is used to create a content component for a web page GUI, which a user accesses and edits (See Zukerman’s Abstract). 
Zukerman in par 0063 – 0064 and Fig(s). 3 – 4 further taches a possible visual layout created by the team members. The layout includes a header, image placeholders, title placeholders, text placeholders, product details (e.g., titles, images, and text, possibly for a product), banners (e.g., logos, ads), etc. In the example embodiment seen in FIG. 4, the users have, in a collaborative manner, composed/sketched an email design for an email campaign to be displayed in HTML. As seen in FIG. 3, in addition to fundamental symbols or shapes (features),  the user or design team may include and/or mark up additional content to be recognized (context) by the identification/recognition software instructions 220, 225 executed by client-side software 200 on client 120, and/or on server 110. Additional content may include: text descriptions or other text content; combinations of symbols, shapes, and/or text to be included as images; links; GUI controls; colors or color schemes to be reflected in the layout; industry keywords and/or logos, product images; etc.
Zukerman in par 0079 – 80, further teaches that the captured image may include keywords, a logo, an image (e.g., for a product), a color scheme and/or other data specific to a particular industry, organization, and/or product. In these embodiments, data storage 130 may store data associated with the industry, organization, and/or product 240 (e.g., associated images, stock text content, color schemes, previous layouts, etc.). For example, data storage 130 may store a collection of images categorized according to industry category/vertical (e.g., hammers or wrenches for a hardware or construction related industry), or may store instructions associating specific images (e.g., logos, product images), keywords, text, content, and/or color schemes with the specific industry, organization, and/or product. Image recognition software 225 and/or data storage 130 may include instructions to attempt to match a logo or product image, stock text (e.g., a company tagline, description, or contact info), a product description, a color scheme associated with the organization or product, industry images, icons, or standard text for the industry, company, and/or product referenced in the captured layout with the data in data storage 130. If a match is found, the software logic may attempt to insert the matched data as content into the appropriate components of the content layout. Thus, as the software modules identify specific keywords, logos, color schemes, and/or layouts, the software logic may recommend various stock images, text, logos, color schemes, and/or layouts to the user, to include in their customized personalized layout, or may automatically include this content within the identified layout components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zukerman with the teaching of Mosterman in order to consider the circumstances surrounding the creation of the user drawing in addition to the features of the user drawing in order to provide the user with an intended output as disclosed in Kim. The motivation for doing so would have been to provide a method that facilitate the creation of a digital image by analyzing hand drawn image features and additional content in order to effectively provide the user with an intended digital image, thus saving time and user resources (See Zukerman’s par 0021 – 0025). 
Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image.
However, Mosterman in view of Zukerman does not specifically disclose that the set of circumstances surrounding the creation of the user drawing, including a time context and a location context.
Kim in par 0149 – 0150 and Fig. 9, teaches that the processor 160 may display user interfaces corresponding to a plurality of objects in association with the objects, by displaying a user interface corresponding to each object at a periphery of ROI information of each object. The processor 160 may determine a user interface to be displayed, based on context information. For example, the context information may include a current time, a location of the electronic device 100, a user input history, or the like.
Kim in par 0151, further teaches that for example, in the case where the electronic device 100 is located in a department store and the processor 160 may display a user interface for searching for product information based on information about the fact that the electronic device 100 is placed at a department store.
Kim in par 0166, further teaches that the processor 160 may obtain an image in a scheme corresponding to one attribution information, which is determined based on context information, from among pieces of attribution information corresponding to the object. For example, the context information may include a user input history, a location of the electronic device 100, a current time, or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Kim with the teaching of Mosterman and Zukerman in order to consider the location context and the time context as disclosed in Kim. The motivation for doing so would have been to provide a method that correctly provide content to the user by using location and time context information (see Kim’s par 0166).

Regarding Claim 19, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 18. Mosterman further teaches:
wherein the apparatus is a mobile device (Mosterman in par 0119, and Fig. 14, further teaches that the electronic device 800 may take many forms, including but not limited to a computer, workstation, server, network computer, Internet appliance, mobile device, a tablet computer, a smart sensor, application specific processing device, etc.), 
wherein the display is a touchscreen display (Mosterman in par 0030, teaches that an input may be accessed or created. The input may include, for example, an image (e.g., a digital photograph or scanned image), audio data, gestural data, haptic data (e.g., information about how hard a user presses on an input device, or how much surface area the user's finger presents to a touch screen), interaction data (e.g., live data recorded from an interaction with a whiteboard), printouts, etc. Input may also be hierarchical, in that one type of input may include other types of inputs. Examples of such hierarchical input may include video data (from which images, sounds, and/or gestural data may be retrieved), etc.), and 
wherein the controller is configured to receive the data representing the user drawing via the touchscreen display (Mosterman in par 0030 – 0031 and Fig. 2, teaches that an input may be accessed or created. The input may include, for example, an image, audio data, gesture data, haptic data, interaction data, printouts, etc. Figure 2 depicts an example of an input 200. Input 200 is a scanned image of a hand-drawn block diagram 218 with embedded state diagram 220).  

Regarding Claim 20, Mosterman in view of Zukerman and in further view of Kim teaches the limitations contained in parent Claim 18. Mosterman further teaches:
wherein the apparatus includes a camera, and wherein the controller is configured to receive the data representing the user drawing via an image of the drawing captured by the camera (Mosterman in par 0126 and Fig. 14, further teaches that the electronic device 800 may include one or more input devices 860, such as position-based input devices, velocity-based input devices, visual input devices, spatial input devices, audio input devices, wearable input devices, stationary and mobile input devices, augmented reality devices, and projections. Examples of such input devices include, but are not limited to a keyboard, an interactive whiteboard, a multi-point touch interface, a pointing device (e.g., a mouse), a gyroscope, an accelerometer, a haptic device, a tactile device, a neural device, a microphone, or a camera that may be used to receive input from, for example, a user).

Response to Arguments
Applicant’s arguments, see remarks pages 1 - 2, filed on 08/09/2022, with respect to the rejection of claim(s) 1 – 13, 16 and 18 – 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground of rejection in view of Mosterman, Zukerman and Kim is provide (see above).
Applicant’s arguments, see remarks page 3, filed on 08/09/2022, with respect to the rejection of claim(s) 14 and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

(1) Applicant respectfully submits that Kim does not cure the deficiencies of Mosterman and Zukerman with respect to Claims 1 and 18, as amended. For instance, Kim appears to teach the recognition of objects in an image(Para. 0007). The Final Office Action alleges that Kim teaches the consideration of location context (page 30). However, Applicant respectfully submits that Kim appears merely to teach searching for a similar image at a periphery of a region of interest including a recognized object (Para. 0070). Applicant respectfully submits that, as previously discussed. “factors bearing on location context are factor concerning where the computing device (and, by extension, the user) is, From Applicant’s review, Kim does nor appear to teach or suggest, among other things, “wherein the context includes a set of circumstances surrounding the creation of the user drawings, including a time context and a location context, in addition to the features of the user drawing,” as provided above in claims 1, 11 and 18 as amended.
The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., factors bearing on location context are factor concerning where the computing device (and, by extension, the user) is) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Mosterman in par 0056 and Fig. 4, further teaches that the table may include contextual information and/or holistic information about the image. For example, FIG. 4B depicts a table of probabilities 420 that includes contextual and holistic information. The contextual and/or holistic information may be used to determine the formalism(s) present in the image.
Accordingly, Mosterman teaches the consideration of context in order to present an image to the user. 
However, in the consideration of the context associated with the image, Mosterman and Zukerman do not specifically disclose that the context includes location and time context.
However, Kim is analyzing an image in order to provide an interface to the user, but when analyzing the image, Kim is considering the time and location context. For example Kim in considering the location context as where the device is located and the current time.
Kim in par 0149 – 0150 and Fig. 9, the processor 160 may determine a user interface to be displayed, based on context information. For example, the context information may include a current time, a location of the electronic device 100, a user input history, or the like. Kim in par 0151, further teaches that for example, in the case where the electronic device 100 is located in a department store and the processor 160 may display a user interface for searching for product information based on information about the fact that the electronic device 100 is placed at a department store. Kim in par 0166, further teaches that the processor 160 may obtain an image in a scheme corresponding to one attribution information, which is determined based on context information, from among pieces of attribution information corresponding to the object. For example, the context information may include a user input history, a location of the electronic device 100, a current time, or the like. 
Mosterman and Zukerman both consider the context associated with the images, Kim is also considering the context, however, Kim specifically disclose that the context includes time and location context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Kim with the teaching of Mosterman and Zukerman in order to consider the location context and the time context as disclosed in Kim. The motivation for doing so would have been to provide a method that correctly provide content to the user by using location and time context information (see Kim’s par 0166). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176